Name: Commission Regulation (EC) No 2657/94 of 31 October 1994 re-establishing the levying of customs duties applicable to products falling within CN code 3102 40, originating in Poland, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  chemistry
 Date Published: nan

 No L 284/22 Official Journal of the European Communities 1 . 11 . 94 COMMISSION REGULATION (EC) No 2657/94 of 31 October 1994 re-establishing the levying of customs duties applicable to products falling within CN code 3102 40 , originating in Poland, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply Whereas that ceiling was reached by charges of imports of the products listed in the Annex, originating in Poland, to which the tariff preferences apply ; Whereas, it is appropriate to reintroduce the levying of customs duties for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and estab ­ lishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR)^), as last amended by Regula ­ tion (EC) No 342/94 (2), and in particular Article 6 thereof, Whereas, pursuant to Article 1 of that Regulation, Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferen ­ tial tariff ceilings laid down in column 6 of Annex I to that Regulation ; whereas, pursuant to Article 6, as soon as the ceilings have been reached, the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in question until the end of the calendar year ; HAS ADOPTED THIS REGULATION : Article 1 As from 4 November 1994, the levying of customs duties, suspended for 1994 pursuant to Regulation (EEC) No 3918/92, shall be reintroduced on imports into the Community of the products listed in the Annex, origin ­ ating in Poland. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396 , 31 . 12. 1992, p . 12 . 2) OJ No L 44, 17. 2. 1994, p. 1 . 1 . 11 . 94 Official Journal of the European Communities No L 284/23 ANNEX Order No CN code Description 21.0101 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight